Exceptions overruled. There was evidence that the plaintiff on March 3, 1955, hired an apartment from the defendant. She observed a piano which had been abandoned in the apartment by a previous tenant. There was evidence also that the defendant had agreed to remove it. The plaintiff moved in on April 8, 1955. The piano had been partially dismantled; its front legs removed. It was leaning against the wall with the strings facing the room. On May 10, 1955, one of the plaintiff’s children, nineteen months of age, was *773crushed to death when the piano toppled over. The judge properly directed a verdict for the defendant. Assuming that the defendant agreed to remove the piano, there was no evidence that the defendant or his agent undertook its removal or in fact that he did anything to cause it to fall. Conahan v. Fisher, 233 Mass. 234. Prushensky v. Pucilowski, 269 Mass. 477. Bergeron v. Forest, 233 Mass. 382. Cormier v. Weiner, 277 Mass. 518. Marcus v. Griggs, Inc. 334 Mass. 139.
William H. Diamond, for the plaintiff.
Will J. Bangs, {Claude R. Branch with him,) for the defendant.